Citation Nr: 0212356	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  01-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral claw toe 
deformity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 RO decision which 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for a bilateral 
claw toe deformity, and that the claim was being decided on 
the merits.  The veteran submitted lay statements in support 
of his claim and underwent a VA examination.  Moreover, the 
veteran and his representative have offered arguments on the 
merits.  Since the matter has been decided on the merits by 
the RO, and the issue of service connection on the merits was 
the agreed upon issue at the Travel Board hearing, the Board 
will proceed accordingly.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

A Travel Board hearing was held in June 2002 the Board Member 
signing this document.  The Board Member had been designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7102 (West 1991 & Supp. 2002).  A transcript of 
the hearing testimony has been associated with the claims 
file.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's bilateral claw toe deformity unequivocally 
existed prior to his entrance into active duty.  The 
veteran's pre-service bilateral claw toe deformity was not 
permanently worsened as a result of active duty.  



CONCLUSION OF LAW

A bilateral claw toe deformity clearly and unmistakably pre-
existed service and was not aggravated during service.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and he has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, even without specific notice as 
to which party will get which evidence, the Board finds that 
the claims are ready to be reviewed on the merits.  See 38 
U.S.C.A. § 5100 et. seq. (West Supp 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  




I.  Factual Background

A review of his service medical records reveals that on 
entrance examination in September 1968, the veteran reported 
a history of foot trouble.  Contracture of the toes was 
noted.  In February 1969, bilateral, congenital hammertoes 
was diagnosed.  A February 1969 consultation report reflects 
a diagnosis of claw toes involving the 4th and 5th toes of 
each foot.  Insole metatarsal arch supports and toe massage 
were prescribed.  A March 1969 medical record reflects 
hammertoes, bilateral of the 4th and 5th toes.  A May 1969 
record notes that the veteran failed to respond 
satisfactorily to all procedures and would be unable to do 
any physical or military training.  It was recommended that 
the veteran be separated from service on the basis of a 
physical disability.  

The June 1969 medical board report determined that the 
veteran was unfit for duty due to bilateral claw toes which 
existed prior to enlistment and were not aggravated by 
service.  

On VA examination in December 1981, the veteran related that 
he had difficulty finding the right kind of shoe due to 
callus buildup and pain from his hammertoes.  It was noted 
that his bilateral claw toes were increasingly worse since 
1979.  On physical examination of the feet, mild pronation, 
bilaterally, on walking, was noted.  Bilateral hammertoes on 
the 4th and 5th digits with some callus formation on the 
dorsal surface of the toes were shown.  Neurovascular 
examination of both feet was normal.  The diagnoses included 
bilateral claw toes without functional limitation.  

In a February 1982 decision, the RO determined that service 
connection for a bilateral congenital claw toe deformity was 
denied as such disability was determined to be a 
constitutional or developmental abnormality.  The veteran was 
notified by correspondence dated in February 1982 and did not 
appeal the adverse determination.  

VA medical records dated from November 2000 to March 2001 
reflect that the veteran was seen with complaints of 
continued pain on the balls of both feet.  The diagnostic 
assessments included painful hammertoes, 2-5, bilaterally.  
VA records dated in November 2000 show that the veteran 
underwent arthroplastic surgery for right foot hammerdigit 
syndrome, 2-5.  In February 2001, the veteran underwent 
surgery for left hammerdigit syndrome, 2-5.  A March 2001 
record shows that the veteran reported only minimal to mild 
pain following his surgeries.  He stated that he was able to 
go back into his normal shoe wear without any problems.  

In March 2001, the veteran submitted several lay statements 
from various relatives, colleagues, friends, teachers and 
coaches all of whom indicated that the veteran was very 
active in sports and other physical activities prior to 
service.  It was noted that the veteran did not demonstrate 
foot difficulties in the years preceding his service 
enlistment.  The statements essentially maintained that the 
veteran's foot disorder began during his period of active 
service.  

On VA examination in April 2001, the veteran reported a 
history of complaints related to both feet, and wearing heavy 
and tight shoes during service.  He indicated that he 
developed clawing of the toes.  The veteran complained of 
constant pain of the feet and a dull numbness and tingling 
but not localized to any particular nerve distribution.  He 
stated that wearing any kind of tight shoes or walking more 
than 15 minutes aggravated his pain symptoms.  He said that 
standing in place or using steps caused pain.  the veteran 
complained of marked limitation of movements of the toes 
which affected his daily activities.  On physical 
examination, diffuse metatarsalgia in the forefoot was noted.  
Mild clawing of all of the toes was also shown.  Sensation 
was intact over the tips of all of the toes including the big 
toe.  Localized hypoesthesia and diffuse pain was shown over 
the scar areas.  Toe range of motion revealed 10 degrees of 
extension of the 2nd, 3rd, 4th, and 5th toes and distal 
interphalangeal joints had limited flexion of 5 degrees on 
both feet.  Bilaterally, the big toes revealed normal range 
of motion.  It was noted that the veteran walked with a 
straight cane with a limping or listing, bilaterally, 
depending on which foot hurts more.  The diagnosis was 
bilateral 2nd, 3rd, 4th, and 5th claw deformities, status post 
surgical correction with residual recurrent and episodic 
pain.  

During the June 2002 Travel Board hearing, the veteran 
testified that his foot pain began during active duty.  He 
denied a history of foot difficulties prior to military 
enlistment.  He said that his symptoms during service 
included sharp pain during marches which extended from the 
heel to his toes.  He said that his foot difficulties 
continued throughout his period of active duty.  He stated 
that after service he used shoe inserts in an attempt to 
alleviate his foot symptoms and eventually underwent surgery 
on both feet.  


II.  Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Congenital 
or developmental defects are not diseases or injuries within 
the meaning of applicable legislation providing for service 
connection.  38 C.F.R. § 3.303(c).  

A veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Temporary exacerbations are not considered 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

After thorough review of the evidence of record, the Board 
finds that the veteran's bilateral claw toe deformity clearly 
and unmistakably existed prior to service.  In this regard, 
the Board notes that the veteran reported a history of foot 
trouble on service entrance examination in 1968.  Subsequent 
service medical records reflect continued complaints of foot 
problems due to congenital hammertoes.  The veteran was 
medically discharged from service due to his foot disability.  
The findings of the medical board reflect that the veteran's 
foot disability pre-existed service and was not permanently 
aggravated by active duty.  There is no competent medical 
evidence refuting this conclusion.  The Board notes the lay 
statements from the veteran's family and friends indicating 
that he showed no foot problems prior to service.  However, 
even assuming the credibility such statements, they are not 
competent evidence as to the etiological question in 
controversy.  The Board notes that neither the veteran nor 
his friends and family are competent to offer medical opinion 
as to the etiology of any foot disorder, since this requires 
medical opinion and there is no indication that they have the 
required expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the veteran's statements regarding a pre-
service history of foot complaints during the time of his 
entrance examination are deemed more credible than statements 
made years later when seeking compensation benefits.  

Having found that the veteran's bilateral claw toe deformity 
pre-existed service, the Board must now determine whether the 
foot disability was aggravated by active service.  As noted 
above, the 1969 medical board report reflects a conclusion 
that the veteran's foot disability was not aggravated by 
active duty.  In this regard, the Board notes that on VA 
examination conducted in 1981, the diagnoses included 
bilateral claw toes, without functional limitation.  Post-
service medical records are essentially silent as to a 
treatment, complaints or diagnoses related to the foot 
disorder until his VA treatment and surgery for hammerdigit 
syndrome in 2000.  Thus, the evidence indicates that the 
veteran's pre-service foot disability was not permanently 
worsened as a result of active duty.  As noted, a temporary 
flare-up during the rigors of service does not demonstrate 
aggravation.

Given that the evidence of record indicates that this 
disability preexisted the veteran's military service, and 
because the evidence does not show aggravation of the foot 
disorder during military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and service connection for a bilateral claw toe deformity is 
not warranted.  



ORDER

Service connection for a bilateral claw toe deformity is not 
warranted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

